 In the Matter of J. K.LARKIN Co.and'WHOLESALE &WAREHOUSEWORKERS UNION LOCAL65,C. I. O.Case No. R-3198AMENDMENTTODIRECTION OF ELECTIONDecember12, 1941On November 27, 1941,the National Labor Relations Board, hereincalled. the Board, issued a Decision and Direction of Election in, theabove-entitled proceeding?On December 12, 1941, Wholesale &Warehouse Workers Union Local 65, affiliated with the Congress ofIndustrial Organizations,notified the Regional Director that it de-sired to have its name withdrawn from the ballot.IT IS HEREBY ORDERED that the Direction of Election issued onNovember 27,1941,be amended by striking therefrom the words"Wholesale&Warehouse Workers Union Local 65, affiliated with theCongress of Industrial Organizations,or by," and by striking there-from the words"none of these organizations,"and substituting there-for the word"neither."136 N.L. R. B. 1284.37 N. L. R. B., No. 95.560